DETAILED ACTION
Acknowledgments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final action for 14/717,091 for RCE filed on 01/07/2021.
Claim 25 is amended
Claims 1 – 24 and 26 – 40 are cancelled
Claim 25 is currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2021 has been entered.
 
Response to Arguments
Response to 103
The arguments are moot based upon a new grounds of rejection necessitated by the applicants’ amendments.

Claim Rejections - 35 USC § 103

The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set 

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 25 is rejected under AIA  35 U.S.C. 103 as being unpatentable over US PG Pubs 20170034289 – Theobald et al. hereinafter as THEOBALD in view of US PG Pubs 20140195380 – Jamtgaard et al hereinafter as JAMTGAARD
Regarding Claim 25:
THEOBALD discloses:
25. (Currently Amended) A computer-implemented method for obtaining location-specific content for presentation on a wireless computing device operating within a wireless local area network (WLAN)(Abstract) of an enterprise, the method comprising: 
maintaining, by a WLAN controller that manages a plurality of wireless access points (APs) at different locations of the WLAN, a log database (log, para. 0120) containing information mapping (match, para. 0127) identifiers of the plurality of Aps(access point, para. 0119 and figure 6a and b) to corresponding unique identifiers of a plurality of wireless computing devices(GUID, para. 0127) operating within the WLAN (WLAN para. 0026) that are being serviced by the plurality of APs (Figure 6a and b) by observing network activity by the plurality of wireless computing devices and identifying which of the plurality of APs are servicing requests on behalf of which of the plurality of wireless computing devices(Figure 6a and b); facilitating location-based content (advertisement, para. 0109) delivery to the plurality of wireless computing devices as they move from one location to another within the enterprise (Vendor content based on access point location, para. 0107) by maintaining a content database (vendor database, para. 0011) containing an AP of the plurality of Aps (Figure 6A and 6B), a request for a web page (request, para. 0095) originated from by a wireless computing device (user device, para. 0095)  of the plurality of wireless computing devices(UDs – para. 0095), wherein the web page supports location-based content delivery (content based on location of mobile computing device – abstract) 
Theobald does not disclose:
maintaining, by a WLAN controller that manages a plurality of wireless access points (APs) at different locations of the WLAN
wherein the web page supports location-based content delivery by including a widget associating with the web service; 
responsive to receipt of the web page by a browser of the wireless computing device, executing by the browser, the widget to obtain the location- specific content to be displayed within the web page based on a location of the wireless computing device within the enterprise by obtaining, by the widget, a device unique identifier of the wireless computing device and invoking, by the widget, the web service and passing as a parameter to the web service the device unique identifier, wherein the web service has access to both the log database and the content database; 
responsive to receipt of the device unique identifier, determining, by the web service from the log database, an AP unique identifier of the AP servicing the wireless computing device by querying the log database with the device unique identifier; 
retrieving, by the web service from the content database, content contingent upon which of the plurality of APs the wireless computing device is connected by utilizing the AP unique identifier as an index to current device location; and 
transmitting, by the web service, the location-specific content to be displayed within the web page on the web browser of the wireless computing device, wherein a location of the AP within the enterprise is used as an indicator of the location of the wireless computing device.
JAMRGAARD teaches:
maintaining, by a WLAN controller that manages a plurality of wireless access points (APs) at different locations of the WLAN (WLAN para. 0057)
wherein the web page supports location-based content delivery by including a widget(JSON, para. 0115)  associating with the web service; (Web Service, para. 0115)
responsive to receipt of the web page by a browser of the wireless computing device, executing by the browser, (execute, para. 0121) the widget to obtain the location- specific content(offers or promotions based on location, para. 0127 and 0128) to be displayed within the web page based on a location of the wireless computing device (web page , page  0062) within the enterprise (network, para. 0062) by obtaining, by the widget(json, para. 0121), a device unique identifier of the wireless computing device (identifier, para. 0040) and invoking, by the widget, ( json, para. 0121) the web service and passing as a parameter to the web service the device unique identifier, wherein the web service has access to both the log database and the content database; (webservice, location based, para. 0114 and 0115)
responsive to receipt of the device unique identifier, determining, by the web service from the log database, an AP unique identifier of the AP servicing the wireless computing device by querying the log database with the device unique identifier; (access point, device unique identifier, search table, para. 0064 – 0065)
retrieving, by the web service from the content database, content contingent upon which of the plurality of APs the wireless computing device is connected by utilizing the AP unique identifier as an index to current device location; and (access point, device unique identifier, search table, para. 0064 – 0065, 0075 -0078)
transmitting, by the web service, the location-specific content to be displayed within the web page on the web browser of the wireless computing device, wherein a location of the AP within the enterprise(network, para. 0062 ) is used as an indicator of the location of the wireless computing device. (webservice, location based, para. 0114 and 0115)

It would be obvious for one of ordinary skill in the art at the time of the invention for THEOBALD’s method of determining location specific content to utilize JAMRGAARD’s method of determining location through device unique identifier, web service to display location specific content for the wireless computing device, as this would  allow for THEOBALD to further enhance a user’s experience through hyper local advertisements (para. 0089 and para. 0001)

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H TSUI whose telephone number is (571)272-9511.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.H.T/Examiner, Art Unit 3681      

                                                                                                                                                                                              /HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681